Citation Nr: 1636439	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  11-34 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome. 

2.  Entitlement to service connection for colon polyps.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to a rating in excess of 30 percent prior to December 12, 2012, and in excess of 50 percent thereafter, for service-connected major depressive disorder.

7.  Entitlement to an initial rating in excess of 10 percent for service-connected tinnitus, to include on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b).

8.  Entitlement to an initial, compensable rating for service-connected right ear hearing loss.

9.  Entitlement to an initial, compensable rating for service-connected scar, right wrist.

10.  Entitlement to a rating in excess of 10 percent for service-connected status post fractured right wrist with residual osteo arthritis (right wrist disability).

11.  Entitlement to a rating in excess of 10 percent for service-connected scar, donor site left hip.

12.  Entitlement to a rating in excess of 10 percent for service-connected degenerative changes, right knee (right knee disability).

13.  Entitlement to a rating in excess of 10 percent for service-connected traumatic arthritis, left hip (left hip disability).

14.  Entitlement to a compensable rating for service-connected scar, residuals laceration left index finger.

15.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back condition.

16.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected left hip disability.

17.  Entitlement to service connection for left ear hearing loss.

18.  Entitlement to service connection for a scar on the right index finger.

19.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

20.  Entitlement to additional compensation for the dependency of common law spouse.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from November 1978 to March 1979.  He also served in the Army National Guard of Texas.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued in November 2008, April 2010, September 2010, July 2011, February 2012, and October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2016, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In an August 2014 rating decision, the agency of original jurisdiction (AOJ) increased the Veteran's rating for his service-connected major depressive disorder to 50 percent disabling, effective December 12, 2012.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  This issue, therefore, remains in appellate status.

With regard to the Veteran's claims for higher initial ratings, the Board notes the distinction set forth in Fenderson v. West, 12Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

The Board notes that, following the May 2015 supplement statement of the case, new evidence was added to the record.  In June 2016 and July 2016 letters, the Veteran's representative waived AOJ consideration of this newly received evidence.  Therefore, the Board may consider this evidence.  38 C.F.R. § 20.1304 (2015).

Regarding the Board's characterization of the appeal concerning the Veteran's back, regardless of the RO's action, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable disposition of the request to reopen-the Board has characterized the appeal as to the back as encompassing both matters as set forth on the title page.

Furthermore, the Board observes that the RO characterized the Veteran's claim as entitlement to service connection for degenerative disc disease, lumbar spine.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  In light of the medical evidence of record detailing additional diagnoses referable to the Veteran's back, the Board has recharacterized the issue on appeal as entitlement to service connection for a low back disorder.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The issues of entitlement to increased ratings for the Veteran's service-connected PTSD, right wrist disability, right knee disability, left hip disability, right ear hearing loss, and tinnitus; entitlement to a TDIU; entitlement to service connection for left ear hearing loss and a low back disorder; and entitlement to additional compensation for the dependency of common law spouse are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the February 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claims for service connection for irritable bowel syndrome, colon polyps, sleep apnea, diabetes mellitus, and hypertension, from appeal.

2.  In a final decision decided in November 2000, the RO denied the Veteran's claim of entitlement to service connection for a back condition; although the Veteran initiated an appeal of this decision, he withdrew his appeal in August 2002.

3.  Additional evidence associated with the claims file since the November 2000 rating decision is not cumulative and redundant of the evidence of record at the time of the prior denial, it relates to unestablished facts necessary to substantiate the claim for service connection for a back condition, and it raises a reasonable possibility of substantiating the claim.

4.  Throughout the entire appeal period, the Veteran's right wrist scar has been characterized as a superficial non-linear scar that is not painful or unstable; it is not a superficial and nonlinear scar with an area greater than 144 square inches or greater; a deep nonlinear scar with an area of at least 6 inches; or located on the head, face, or neck; and it does not cause any additional functional impairment.

5.  Throughout the entire appeal period, the Veteran's left hip scar has been characterized as a superficial linear scar that is painful, but not unstable; it is not a superficial and nonlinear scar with an area greater than 144 square inches or greater; a deep nonlinear scar with an area of at least 6 inches; or located on the head, face, or neck; and it does not cause any additional functional impairment.

6.  Throughout the entire appeal period, there is no evidence that the Veteran experiences any residuals related to his service-connected left index finger scar; and there is no indication that his left index finger scar causes any additional functional impairment.

7.  The Veteran's right index finger scar was not shown during service; his statements concerning his alleged in-service injury have been inconsistent; and his statements are contradicted by contemporaneous medical evidence.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims for service connection for irritable bowel syndrome, colon polyps, sleep apnea, diabetes mellitus, and hypertension by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2015).

2.  The November 2000 rating decision in which the RO denied the Veteran's claim for service connection for a back condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2015).

3.  As evidence received since the November 2000 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for a back condition are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for an initial, compensable rating for the Veteran's right wrist scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes  7801-7805 (2015).

5.  The criteria for a rating in excess of 10 percent for the Veteran's left hip scar have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes  7801-7805.

6.  The criteria for a compensable rating for the Veteran's left index finger scar have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes  7801-7805.

7.  The criteria for service connection for the Veteran's right index finger scar are not met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).

In the present case, the Veteran indicated that he wished to withdrawal his appeal as to the claims for service connection for irritable bowel syndrome, colon polyps, sleep apnea, diabetes mellitus, and hypertension during the February 2016 hearing before the undersigned Veterans Law Judge.  See February 2016 Hearing Transcript, p. 3.  The Board finds that the statement was clear and unambiguous.  As such, the Veteran has withdrawn the appeal of those issues, and there remain no allegations of error of fact or law for appellate consideration regarding those issues.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the claims decided herein, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material Evidence

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. § 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2015).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for a back condition was denied in a November 2000 rating decision.  The RO determined that his service treatment records did not reflect any complaints of, or treatment for, a back condition, and he did not submit any evidence in support of his claim.  At the time of the November 2000 rating decision, the evidence of record included his service treatment records.  

The Veteran was notified of the decision and his appellate rights in December 2000.  Although he entered a notice of disagreement with that decision in January 2001, he withdrew his claim in August 2002.  No further communication regarding his claim for a back disorder was received until January 2007, when VA received his petition to reopen such claim.  Therefore, the December 2000 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the period.  However, with regard to the Veteran's claim for back pain, such regulation is inapplicable as no new and material evidence was received prior to the expiration of the appeal period.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Furthermore, 38 C.F.R. § 3.156(c) is also inapplicable, as the Veteran's service treatment records were of record at the time of the November 2000 rating decision.

Evidence added to the record since the November 2000 rating decision includes the Veteran's lay statements, VA treatment records, Social Security Administration (SSA) records, July 2007 and April 2015 VA examinations, and a January 2007 private medical opinion from Dr. L.B.  His VA treatment records and private treatment records clearly indicate ongoing treatment for a back disorder.  Additionally, the January 2007 private medical opinion relates his back disorder to his military service.

The Board finds that such evidence is new because it was not before the RO at the time of the November 2000 rating decision.  Furthermore, this evidence is material because, when considered with the previous evidence of record, this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a back condition, namely a possible relationship to his military service.  Thus, the Board finds that the evidence submitted is both new and material, and the claim is reopened.

Increased Ratings For Scars

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the veteran's favor.  38 C.F.R.      § 4.3.

The Veteran's right wrist scar is currently assigned a noncompensable disability rating under Diagnostic Code 7805, his left hip scar is currently assigned a 10 percent rating under Diagnostic Code 7804, and his left index finger scar is currently assigned a noncompensable rating under Diagnostic Code 7804.  38 C.F.R. § 4.118.

Scars other than those on the face, head, or neck warrant a 10 percent rating for deep, nonlinear scars that cover areas greater than 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating is warranted if the area is greater than 12 square inches but less than 72 square inches.  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.   

A 10 percent rating is warranted for a superficial and nonlinear scar if the area is 144 square inches (929 square centimeters) or larger.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

A 10 percent rating is also warranted for one or two scars that are unstable or painful.  Higher ratings are warranted for more than two such scars.  An unstable scar is one where, for any reason, there is frequent loss of covering over the skin.  If one or more scars are both unstable and painful, 10 percent is to be added to the total evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 directs that any disabling effect(s) not considered in Diagnostic Codes 7801 through 7804 should be evaluated under the appropriate diagnostic code.  This instruction essentially directs that scars may be rated for the functional impairment caused by the scar.

Pertinent evidence of record includes the Veteran's lay statements, including his February 2016 testimony before the undersigned Veterans Law Judge, and VA examination reports from July 2007, February 2010, October 2010, December 2012, April 2015, and June 2015.

In July 2007, the Veteran underwent a VA examination of his left hip scar and left index finger scar.  He reported that he had received no treatment since his last evaluation, and that there had been no change in his symptoms.  He reported difficulty wearing belts because they would rub against his scar and cause irritation and pain.  The examiner noted a 9 to 10 centimeter scar over the anterior iliac crest.  The scar was non-tender.  With regard to his left index finger, the examiner noted no obvious scar, no tenderness, and a full range of motion.  With regard to his Veteran's left index finger, the examiner concluded that there was no scar and no evidence of a previous injury to the left index finger.

In his January 2009 notice of disagreement, the Veteran noted that it was his right index finger, not his left index finger, which ought to be service connected.  With regard to his left hip scar, he argued that his scar was deep and non-linear, and that it warranted a 30 percent rating under Diagnostic Code 7801.

In February 2010, the Veteran underwent a VA examination of his right wrist scar and left hip scar.  With regard to his left hip scar, the examiner noted that it was located on the anterior side of his trunk precisely located on the left iliac crest.  The examiner noted that it was a linear scar that measured 12 centimeters by 0.5 centimeters.  The scar was not painful on examination, and there was no skin breakdown.  The scar was noted to be superficial with no underlying tissue damage, there was no evidence of inflammation or edema, and there was no keloid formation.  The scar was not disfiguring, it did not limit his range of motion, and there was no functional limitation associated with the scar.

With regard to his right wrist scar, the examiner noted that the scar was linear, and measured 1.5 centimeters by 0.8 centimeters.  The scar was not painful, and there was no skin breakdown.  The scar was noted to be superficial with no underlying tissue damage.  There was no evidence of inflammation, edema, or keloid formation.  The scar was not disfiguring, it did not limit his range of motion, and there was no functional limitation associated with the scar.

In October 2010, the Veteran underwent another VA examination of his left hip and right wrist scars.  With regard to his right wrist scar, the Veteran reported pain and skin breakdown every day, as well as limited movement due to the scar.  Upon examination, the examiner noted a nonlinear scar that had a total area of 4 square centimeters.  The scar was not painful upon examination, and there was no evidence of skin breakdown.  The scar was noted to be superficial with no underlying tissue damage, and there was no evidence of inflammation, edema, or keloid formation.  The scar was not disfiguring, it did not limit his range of motion, and there was no functional limitation associated with the scar.

With regard to this left hip scar, the examiner noted a linear scar that measured 9 centimeters by 0.4 centimeters.  The scar was no painful upon examination, and there was no evidence of skin breakdown.  The scar was noted to be superficial with no underlying tissue damage, and there was no evidence of inflammation, edema, or keloid formation.  The scar was not disfiguring, it did not limit his range of motion, and there was no functional limitation associated with the scar.

A December 2012 VA scars examination noted that only the Veteran's left hip scar was painful; his right wrist scar was not found to be painful, and neither scar was unstable.  With regard to his right wrist scar, the examiner noted a measurement of 4 centimeters.  His left hip scar was linear, and measures 14 centimeters.  The examiner noted that neither scar resulted in limitation of function, and there were no other pertinent physical findings associated with his scars.

In April 2015, the Veteran underwent a VA examination of his right wrist scar, right index finger scar, and left hip scar.  The examiner noted that none of the scars were painful or unstable.  The right wrist non-linear scar measured 2 centimeters by 2 centimeters.  The left hip linear scar measured 12 centimeters.  The examiner noted that none of the Veteran's scars resulted in a limitation of function, and there were no other pertinent physical findings, complications, signs, and/or symptoms related to his scars.

During the June 2015 VA examination, the examiner noted that the Veteran's surgery during service resulted in his left hip scar and right wrist scar.  The examiner noted that his left hip bone graft left an awkward edge of bone that would become painful when he wore a belt or when it rubbed against something.  The examiner noted that none of his scars were unstable.  His right wrist scar was found to be deep and non-linear, and measured 1.5 centimeters by 1 centimeter.  His left hip scar was found to be a linear scar that measured 10 centimeters by 0.8 centimeters.  With regard to the functional limitations associated with his scars, the examiner noted that the pain associated with his left hip scar limited his ability to perform high contact work activity.  There were no functional limitations associated with his right wrist scar.

During his February 2016 hearing, the Veteran stated that the scar on his left hip would become very sore, especially after wearing a belt or elastic bands.  He indicated that there were no problems associated with his left index finger.  With regard to the scar on his right wrist, he indicated that it constantly itched and that it would swell.

The Veteran's VA and private treatment records are silent for any complaints or treatment related to his service-connected scars.

Based on the above, the Board finds that the Veteran's service-connected left hip scar does not warrant a rating in excess of 10 percent at any point during the appeal period.  Additionally, his service-connected left index finger scar and right wrist scar do not warrant compensable ratings at any time during the appeal period.  Initially, the Board notes that at no time has the evidence suggested that there is any functional impairment caused by his scars.  

With regard to his left hip scar, the Board notes that, although the scar was noted to be painful, it was never shown to be unstable.  Additionally, there is no evidence to suggest that it is a superficial and nonlinear scar with an area greater than 144 square inches or greater; a deep nonlinear scar with an area of at least 6 inches; or located on the head, face. As such, a rating in excess of 10 percent for his left hip scar is not warranted. 

With regard to his right wrist scar, every VA examination noted that the scar was not painful or unstable.  Additionally, there is nothing to suggest that it is a superficial and nonlinear scar with an area greater than 144 square inches or greater; a deep nonlinear scar with an area of at least 6 inches; or located on the head, face.  As such, a compensable rating for his right wrist scar is not warranted.

Finally, with regard to his left index finger, the Veteran has stated on multiple occasions, including during his February 2016 testimony, that there is no scar on his left index finger; moreover, the VA examinations confirm that there is no evidence of any scar or trauma associated with his left index finger and, therefore, no associated symptomatology.  As such, a compensable rating is not warranted.

In sum, the Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the ratings currently assigned, and that these scars have never met the criteria for a higher ratings under any applicable diagnostic code at any point during the appeal period.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claims.

The Board has considered whether any further staged ratings under Fenderson, supra, or Hart, supra, are appropriate for the Veteran's service-connected scars; however, the Board finds that the currently-assigned periods are appropriate as his symptomatology has been stable throughout these periods.  Therefore, assigning any further staged ratings for such disability is not warranted.

Additionally, the Board has considered whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected scars with the established criteria found in the rating schedule that is pertinent to those disabilities.  The Board finds that the Veteran's symptomatology, including pain and itching, has been fully addressed by the rating criteria under which each disability is rated.  Thus, referral for an extra-schedular rating is not appropriate because the rating criteria fully contemplate the nature and severity of the Veteran's service-connected scars.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.  

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings for the Veteran's scars, that doctrine is not applicable in the instant case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




Service Connection for Right Index Finger Scar

The Veteran claims entitlement to service connection for a right index finger scar.  As noted above, he claims that although service connection for a left index finger scar was granted in January 1993, that decision was in error, and that he cut his right index finger in-service.  See, e.g., July 2001 VA examination.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" includes:  (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(2), (24) (West 2014); 38 C.F.R. § 3.6(a) (2015).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

In making its determination, the Board is obligated to weigh the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana v. Shinseki, 24 Vet. App. 428, 433-34 (2011).  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77; see also Kahana, 24 Vet. App. at 433, n.4. The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d at 1376-77.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana, 24 Vet. App. at 433.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson, 581 F.3d at 1316.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

By way of history, service connection for a scar on the Veteran's left index finger was granted in January 1993 based upon his service treatment records from June 1982 while on ACDUTRA.  However, during his February 2016 hearing, he argued that it was actually his right index finger that was cut during service, not his left.

Review of the Veteran's service treatment records shows that, on June 24, 1982, eh was seen for a severe cut on his left hand.  The examiner noted a deep abrasion across the palmar surface of the middle phalanx of the left index finger.  An X-ray of the left index finger was ordered.  A consultation sheet from the same day noted a subdural hematoma secondary to a crushing injury to his left index finger.  The records noted that his left index finger was caught between two 105 rounds.  A small superficial laceration at the distal interphalangeal joint was noted, and X-rays were negative.  He was diagnosed with a soft tissue injury and a superficial laceration.  A June 1982 statement of medical examination and duty status noted that he suffered a laceration at the distal interphalangeal joint of the left index finger.  The statement was signed by three individuals, including his commander.  In a sworn statement, he reported catching a finger between two round while restacking ammunition.  He was given a physical profile against lifting more than ten pounds with his left hand due to a soft tissue trauma.

In September 1994, the Veteran filed a claim for a broken left index finger; he indicated that the injury occurred on June 24, 1982.

In July 2000, the Veteran claimed that his "bilateral hand/finger condition" occurred while handling ammunition during service.

During a July 2001 VA examination, the Veteran reported that he lacerated his right index finger in 1982, not his left, when it was caught between ammunition.  The examiner noted a 4 centimeter linear scar which was thickened and raised to the dorsal aspect of his right index finger.

In a January 2005 statement, the Veteran claimed that it was his right index finger, not his left, which he injured during service.

In a January 2009 statement, the Veteran stated that service connection for the scar on his left index finger was made in error, and that service connection for his right index finger scar should have been granted.

During the April 2015 VA examination, the examiner noted a well-healed 4 centimeter scar on the Veteran's right index finger.

During the June 2015 VA examination, the examiner noted a history of a right index finger laceration scar from 1980.  The Veteran reported getting his index finger caught in a tank tread, and the examiner noted that there was a thick, keratinized scar left behind.  The examiner noted that although he was service-connected for a left index finger scar, there were no objective physical examination findings of a left index finger scar.

June and July 2016 private treatment records note a history of a right index fracture and laceration during  the Veteran's military service.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a scar of the right index finger.  Although the record shows a current scar on his right index finger, the Board finds that his lay statements concerning his alleged in-service injury to his right index finger are not credible.  Initially, the Board notes that his allegation that it was his right index finger, and not his left index finger, is inconsistent with his contemporaneous service treatment records.  While he has alleged that his treatment record are wrong, the Board notes that multiple service treatment records, including an X-ray report, a physical profile, and a line of duty determination, which are all signed by multiple individuals all indicate that he injured his left index finger, not his right.  Furthermore, he has provided inconsistent statements concerning his alleged in-service injury.  As noted above, in September 1994 acknowledged that the June 1982 injury was to his left, not his right index finger.  In July 2000, he indicated that he suffered injuries to both hands and fingers.  Beginning at the July 2001 VA examination, the has insisted that he did not injure his left index finger during service, but his right index finger.  Finally, he has offered inconsistent descriptions of his alleged in-service injury.  Although he has generally argued that he injured his right index finger in June 1982 while loading ammunition, during the June 2015 VA examination, he reported getting his index finger caught in a tank tread in 1980.  Given these inconsistencies, the Board finds that his lay statements concerning his alleged in-service injury to his right index finger are not credible and, therefore, are not probative.

With regard to the medical evidence of record that attributed the Veteran's right index finger scar to his military service, such as the June 2015 VA examination and the June and July 2016 private treatment records, the Board finds that this evidence is not probative.  Since a medical opinion can be no better than the facts alleged by a veteran, an opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993); See also LeShore v. Brown, 8 Vet. App. 406 (1995)(a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional).  Because his statement concerning his alleged in-service injury are not credible, the Board cannot attach any significant probative value to these treatment records.

In conclusion, for all of the foregoing reasons, the Board finds that the claim for service connection for a right index finger scar must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, credible, and probative evidence supports the required elements of his claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

The issue of entitlement to service connection for irritable bowel syndrome is dismissed.

The issue of entitlement to service connection for colon polyps is dismissed.

The issue of entitlement to service connection for sleep apnea is dismissed.

The issue of entitlement to service connection for diabetes mellitus is dismissed.

The issue of entitlement to service connection for hypertension is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a back condition is reopened.

Entitlement to an initial compensable rating for service-connected right wrist scar is denied.

Entitlement to a rating in excess of 10 percent for service-connected left hip scar is denied.

Entitlement to an initial compensable rating for service-connected left index finger is denied.

Service connection for a scar on the right index finger is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Service Connection for a Low Back Disorder

The Veteran claims entitlement to service connection for a low back disorder as a result of his military service.  Specifically, during his February 2016, he alleged that his military duties required him to lift 98- to 105- pound ammunition rounds.  He stated that he sought treatment during service, but that his service treatment records do not reflect his complaints.  He stated that, following service, he sought treatment in 1987.  Alternatively, he claims entitlement to service connection as secondary to his service-connected left hip disability.  See January 2009 Notice of Disagreement.  In this regard, the Board notes that service connection may be granted for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  In addition, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In connection with the Veteran's claim, he submitted a January 2007 private opinion from Dr. L.B.  He reported a history of back pain that required surgery, as well as ongoing back pain.  He also reported his post-service history.  Dr. L.B. noted that his ongoing back pain "certainly relates to prior history of injury during his military stent and he continues to be symptomatic."

In July 2007, the Veteran underwent a VA examination to address the nature and etiology of his low back disorder.  During the examination, he said that, after lifting heavy artillery during service, he felt localized tenderness in his low back and a radiating numbness and tingling down his leg.  He stated that he did not seek medical attention.  He then reported a post-service injury to his low back in 1987 when he fell on ice, and claimed that the fall exacerbated his low back disorder.  Post-service treatment records confirm this injury.  Thereafter, he underwent a laminectomy and fusion of his lumbar spine.  The examiner opined that his low back disorder was "contributed to by the prior history of service-related low back injury, but most important, by the major low back injury sustained after service."

In April 2015, the Veteran underwent another VA examination.  With regard to his medical history, the examiner noted his post-service injury in 1987.  The examiner stated that he agreed with the opinion of the July 2007 VA examiner.  No further discussion was provided.

Initially, the Board finds that the January 2007 private opinion from Dr. L.B. of limited probative value.  First, the Board notes that the opinion fail to address the relevance, if any, of the Veteran's 1987 post-service injury when he slipped on ice.  Furthermore, Dr. L.B. failed to provide any rationale to support his conclusion.  Therefore, the January 2007 private opinion is insufficient to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clearly conclusions with supporting data, but also a reasonable medical explanation connecting the two).  

Furthermore, the July 2007 VA examination is speculative in its wording, and it fails to provide an adequate rationale.  Specifically, while noted that the Veteran's low back disorder was "contributed to" by his service, the examiner nevertheless determined that his post-service injury was "the major low back injury."  Given the lack of clarity, the Board finds the opinion is inadequate.  See id.

Additionally, the April 2015 VA examination failed to discuss any of the Veteran's lay statements concerning the onset and continuity of symptoms associated with his low back disorder.  Instead, the examiner stated that he agreed with the July 2007 VA examiner's opinion.  Because the examination report fails to reflect any consideration of his lay statements, the opinion is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a VA examination must consider lay evidence of in-service incurrence and/or continuity of symptomatology since service).

Finally, the Board notes that none of the opinions of record address the Veteran's claim that his low back disorder is secondary to his service-connected left hip disability.

Thus, because the medical evidence of record is insufficient to resolve his claim, the Board finds that the Veteran should be afforded an new examination to address the nature and etiology of his low back disorder that fully considers his lay statements concerning the onset and continuity and his medical history, as well as all theories of entitlement.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Higher Rating Claims and Service Connection for Left Ear Hearing Loss

With regard to the Veteran's claim for an initial compensable rating for right ear hearing loss, his claim for service connection for left ear hearing loss, and his claim for a rating in excess of 10 percent for tinnitus, the Board finds that a remand is necessary in order to afford him a contemporaneous VA examination.  He was most recently afforded a VA examination in June 2015.  At that time, his right ear hearing loss was not severe enough to warrant a compensable rating.  Furthermore, his left ear hearing loss was not demonstrated to an extent recognized as a disability for VA purposes.   See 38 C.F.R. § 3.385 (impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent).  Finally, the examiner noted that his tinnitus did not have any functional impact on his daily life.  However, during the February 2016  Board hearing, he indicated that his hearing difficulties in both ears had worsened since June 2015.  Specifically, he stated that, since then, he had increasing difficulty understanding others, including his children, and distinguishing words.

With regard to the Veteran's service-connected major depressive disorder, he was most recently afforded a VA examination in June 2015.  At that time, the examiner indicated that his symptoms did not involve disturbances in motivation and mood, or suicidal ideation.  However, during his February 2016 hearing, he indicated that problems with motivation and his ability to interact with others.  He also reported instances when suicidal ideation prompted him to call the VA suicide hotline.  Finally, he reported difficulty controlling his anger, stated that he once pulled a gun on a coworker and that he recently had an incident of road rage that was so bad the police were called.

 With regard to the Veteran's left hip disability, right knee disability, and right wrist disability, he was most recently afforded a VA examination in June 2015.  With regard to his left hip, the examiner noted moderate to severe left hip pain that was worse during wintertime, as well as morning stiffness.  He denied flare-ups.  The examiner noted a poor tolerance for squatting, and a poor ability to move quickly in the morning.  However, during his June 2015 VA examination, he indicated that he had troubles bending to the left, as well as problems walking, including experiencing a numbing sensation.  He also reported flare-ups of pain three or four times a week.

With regard to the Veteran's right knee disability, he was most recently afforded a VA examination in June 2015.  At that time, the examiner noted the diagnosis of degenerative arthritis, and that symptoms included problems with pain and trouble squatting.  The examiner noted that he denied flare-ups, but complained of problems with climbing stairs, pain, and weakness.  There was no additional functional loss, and stability testing was normal.  However, during his June 2015 VA examination, he indicated that he had problems with stability, including instances when he knee would lock and give out on his.  He also indicated that problems with pain and swelling further limited his range of motion.

With regard to the Veteran's right wrist disability, he was most recently afforded a VA examination in June 2015.  At that time, the examiner noted a poor tolerance for heavy work, and that he denied flare-ups.  Concerning his reports of functional impairment, the examiner noted a mild limitation of motion and a poor tolerance for extended heavy use.  His range of motion was slightly limited, and the examiner determined that there was no additional functional loss.  However, during his June 2015 VA examination, he indicated that his right wrist would swell which would limit his range of motion.  He also indicated additional limitations with regard to his ability to move his wrist.

Therefore, because the Veteran's testimony indicates that his hearing difficulties, major depressive disorder, left hip disability, right knee disability, and right wrist disability may have increased in severity since his most recent VA examinations , and because he may now meet VA's definition of hearing loss in his left ear, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his hearing difficulties.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board also observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims held that, as relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his hearing loss and tinnitus.

TDIU

The Board notes that, in addition to his current service-connected disabilities, the Veteran argues that his low back disorder renders him unemployable.  In this same regard, the Board notes that, in August 2009, the SSA determined that the Veteran was disabled as a result of his low back disorder and diabetes mellitus.   As a result, the Board finds that his claim for a TDIU is intertwined with his claim for service connection for a low back disorder.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another).

Moreover, to ensure that there is a complete record upon which the Board can decide the Veteran's claim for a TDIU, the Board finds that a VA examination and opinion that clearly addresses the functional effects of all of his service-connected disabilities, both individually and combined, as well as their impact on his ability to work, is needed to resolve his claim for a TDIU.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges that the ultimate question of whether a veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (see 38 C.F.R. § 4.10 (2015) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the functional effects of the Veteran's service-connected disabilities, both individually and combined would be helpful in resolving his claim for a TDIU.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Entitlement to Additional Compensation for the Dependecy of a Common Law Spouse

Finally, the Board notes that, although the Veteran requested a hearing in connection with his claim for additional compensation for the dependency of a common law spouse, he has not had that opportunity.  As such, the Board finds that a remand is necessary in order to schedule the Veteran for a Travel Board hearing that addresses this issue.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing in conjunction with his claim for additional compensation for the dependency of a common law spouse.

2.  Obtain updated VA treatment records.  Such records dated through May 5, 2015, have been associated with the Veteran's claims file.

3.  After all outstanding records have been associated with the record, the Veteran should be afforded a new VA examination to determine the current nature and etiology of any low back disorder.  The claims file, to include a copy of this Remand, must be made available to and review by the examiner.  

After a complete review of the claims file, the examiner should address the following inquiries:

a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's low back disorder had its onset in or is otherwise related to the Veteran's military service.

b) If the examiner determines that the Veteran's low back disorder is not related to his military service, is it at least as likely as not (a 50 percent or higher probability) that the Veteran's low back disorder was caused by his service-connected left hip disability; and

c)  Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's low back disorder has been aggravated by his service-connected left hip disability.  If the examiner determines that there is aggravation, the examiner should state, to the best of their ability, the baseline symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion and rationale should reflect such consideration.  The examiner should also address the Veteran's post-service employment injury in April 1988.

Any opinion expressed should be accompanied by supporting rationale.

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his service-connected right ear hearing loss and tinnitus, as well as any left ear hearing loss. The examiner should review the claims file. The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner is specifically requested to describe the functional effects caused by the Veteran's hearing loss and tinnitus.  The examiner should also describe the impact that the Veteran's hearing loss and tinnitus has on his daily life, as well as whether his tinnitus causes marked interference with employment and/or frequent periods of hospitalization.

Any opinion expressed should be accompanied by supporting rationale. 

5.  After all outstanding records have been associated with the claims file, the Veteran should be afforded a VA examination in order to determine the current nature and severity of his service-connected major depressive disorder.  The examiner should review the claims file.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner should report all pertinent symptomatology and findings in detail.  The examiner should address the extent of social and occupational impairment attributable to the Veteran's major depressive disorder, to include an opinion as to whether he is considered to have occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or total occupational and social impairment due to major depressive disorder.

A complete rationale for any opinion offered should be provided.

6.  After all outstanding records have been associated with the claims file, the Veteran should be afforded a VA examination in order to determine the current nature and severity of his service-connected left hip disability, right knee disability, and right wrist disability.  The examiner should review the claims file.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

As part of the examination, the examiner should conduct range of motion studies on the left hip, right knee, and right wrist.  In so doing, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, or provide an explanation as to why it is not possible to do so.

If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which he experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

Any opinion expressed should be accompanied by supporting rationale.

7.  Schedule the Veteran for a VA general medical examination to determine the functional effects, both individually and combined,  of all of his service-connected disabilities.

The examiner should fully describe the functional effects of the Veteran's service-connected disabilities, including the impact that they have on his ability to perform activities of daily living, to include the acts required for gainful employment.

Any opinion expressed should be accompanied by supporting rationale.

8.  If any benefit sought remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


